Opinion issued April 16, 2009














     

                                        

                               
In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00566-CR
NO. 01-08-00573-CR




JOHN WESLEY GLOVER, Appellant

v.

THE STATE OF TEXAS, Appellee




On Appeal  from the 252ndDistrict Court
Jefferson County, Texas
Trial Court Cause Nos. 96544 & 96568


 
 
 
 
 
MEMORANDUM OPINION
          Appellant, John Wesley Glover, pleaded guilty on September 7, 2007, to felony
theft and burglary of a habitation. Pursuant to a plea agreement, the trial court
sentenced him to five years’ deferred adjudication and a $1,000 fine for each offense.
          On April 23, 2008, the trial court held a hearing on the State’s motion to
adjudicate appellant’s guilt and revoke his deferred adjudication. At the hearing,
appellant pleaded true to seven alleged violations of his deferred adjudication for
theft and eight alleged violations of his deferred adjudication for burglary. The trial
court adjudicated appellant’s guilt on both counts and sentenced him to two years’
imprisonment for theft and seven years’ imprisonment for burglary, to run
concurrently.
          Appellant’s counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). Appellant
moved for and received an extension of time to file a pro se brief, but he did not file
one. Having reviewed the record and counsel’s brief, we agree that the appeals are
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826-27(Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Hugh O’Fiel must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
 
                                                             George C. Hanks
                                                             Justice
 
Panel consists of Chief Justice Radack and Justices Alcala and Hanks. 
Do not publish.  See Tex. R. App. P. 47.2(b).